DUFOUR, J.
xnL ¡in appeal from a judgment appointing an execuiOx nu¡ u .,iu, .on to dismiss for want of jurisdiction ratione materiae is made.
The grounds of appellant’s opposdon in the lower court are that the deceased left no estate and owned no property, and hence there were no assets to administer.
The record is absolutely barren of any proof that there is any property in dispute or that there are any assets whatsoever in the succession.
In the absence of evidence, that the matter in dispute involves between $100 and $2,000, we must decline jurisdiction.
Appeal dismissed.